Supreme Court of Florida
                                   ____________

                                   No. SC16-1712
                                   ____________

                               ROBIN EUSTACHE,
                                   Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                   [July 12, 2018]

LAWSON, J.

      This case is before the Court for review of the decision of the Fourth District

Court of Appeal in Eustache v. State, 199 So. 3d 484 (Fla. 4th DCA 2016), which

certified the following question to be of great public importance:

      WHERE A DEFENDANT IS INITIALLY SENTENCED TO
      PROBATION OR COMMUNITY CONTROL AS A YOUTHFUL
      OFFENDER, AND THE TRIAL COURT LATER REVOKES
      SUPERVISION FOR A SUBSTANTIVE VIOLATION AND
      IMPOSES A SENTENCE ABOVE THE YOUTHFUL OFFENDER
      CAP UNDER SECTIONS 958.14 AND 948.06(2), FLORIDA
      STATUTES, IS THE COURT REQUIRED TO IMPOSE A
      MINIMUM MANDATORY SENTENCE THAT WOULD HAVE
      ORIGINALLY APPLIED TO THE OFFENSE?

Eustache, 199 So. 3d at 490. We answer the certified question in the affirmative.

The Fourth District also certified conflict with Christian v. State, 84 So. 3d 437
(Fla. 5th DCA 2012), on the same issue. We disapprove Christian to the extent it

holds that a minimum mandatory sentence cannot be imposed on a defendant who

substantively violates youthful offender supervision.

      For the reasons that follow, we hold that upon revocation of a youthful

offender’s probation for a substantive violation, the trial court is authorized to

either impose another youthful offender sentence, with no minimum mandatory, or

to impose an adult Criminal Punishment Code (CPC)1 sentence, which would

require imposition of any minimum mandatory term of incarceration associated

with the offense of conviction. Because the trial judge in this case was convinced

by the parties that he lacked the discretion to reimpose a youthful offender

sentence, Eustache is entitled to a new sentencing proceeding. Because the Fourth

District affirmed the sentence, we quash the decision below and remand for further

proceedings consistent with this opinion.

      We have jurisdiction. See art. V, § 3(b)(3), (4), Fla. Const.

                                  BACKGROUND

      Eighteen-year-old Robin Eustache entered a guilty plea to robbery with a

firearm, which carries a ten-year minimum mandatory sentence. Eustache, 199 So.
3d at 486. The trial court, however, sentenced him as a youthful offender under

the Florida Youthful Offender Act (Act) to four years in prison and two years of


      1. See Ch. 921, Fla. Stat. (2015).

                                         -2-
probation. Id. The Act, codified at sections 958.011-958.15, Florida Statutes

(2005), provides an alternate sentencing scheme for use by judges when sentencing

defendants between the ages of eighteen and twenty-one. Youthful offender

sentencing is discretionary, but if the trial judge elects to impose a youthful

offender sentence, minimum mandatory terms otherwise associated with the

offense of conviction do not apply, and the sentence is capped at six years or the

maximum sentence for the crime(s), whichever is least. § 958.04(1)-(2), Fla. Stat.

(2005).2 Defendants sentenced under the Act are classified as “youthful offenders”

and provided with multiple benefits, including placement in institutions separate

from the adult prison population, special rehabilitation programs, and the

possibility of early release upon recommendation by the Department of

Corrections. §§ 958.03(5), 958.04(2)(d), Fla. Stat.

      After serving the prison portion of his sentence, Eustache violated his

probation by committing two new drug offenses, and entered a plea admitting the

violation. Eustache, 199 So. 3d at 486. The trial court found Eustache guilty of

the probation violation, revoked his probation, and sentenced him on the

underlying offense of robbery with a firearm to fifteen years in prison with a ten-

year minimum mandatory sentence. Id. Eustache did not file a direct appeal.


       2. While the 2005 version of the Youthful Offender Act applies to Eustache,
there is no substantive difference between that version and the current 2017
version.

                                         -3-
      Eustache filed a motion for postconviction relief pursuant to Florida Rule of

Criminal Procedure 3.850, arguing that his counsel at sentencing was ineffective

for not advising him that he was subject to the minimum mandatory sentence. Id.

After the trial court agreed and granted the motion, Eustache withdrew his initial

plea and entered an open plea to the violation of probation. Id. Both parties

advised the trial court at sentencing that if it chose to revoke Eustache’s probation,

it was required to impose at least the ten-year minimum mandatory sentence and

had no ability to avoid the minimum mandatory even by imposing another

sentence within the cap, which the trial judge accepted as true. Id. at 486, 490.

The trial court revoked Eustache’s probation and sentenced him to fifteen years in

prison, applying the ten-year minimum mandatory sentence. Id. at 486.

      Eustache then filed a second rule 3.850 motion, arguing that his sentence is

illegal either because the trial court wrongly believed it was required to impose the

minimum mandatory sentence or because the trial court should not have imposed

the minimum mandatory sentence at all. Id. The State’s response contended that

once the trial court exercised its discretion to revoke probation and impose a

sentence above the youthful offender cap, it was required to impose the minimum

mandatory sentence enhancement. Id. After the trial court summarily denied the

motion, adopting the State’s reasoning, Eustache appealed to the Fourth District.

Id.


                                         -4-
      On appeal, the Fourth District affirmed Eustache’s fifteen-year sentence and

application of the adult minimum mandatory sentence enhancement, holding that

under the Act, a trial court, after revoking youthful offender supervision and

choosing not to impose a sentence within the youthful offender cap for a

substantive violator’s underlying offense, must impose any minimum mandatory

sentence required for adult offenders charged with the same offense. Id. at 489-90.

In so holding, the district court relied on the Second District’s decision in Yegge v.

State, 186 So. 3d 553, 556-57 (Fla. 2d DCA 2015) (upholding application of

minimum mandatory sentence enhancements to a youthful offender’s sentence

following a substantive probation violation), as well as its own decision in

Goldwire v. State, 73 So. 3d 844, 846 (Fla. 4th DCA 2011) (holding that it is

within the court’s discretion to revoke youthful offender status and apply minimum

mandatory sentence enhancements). Id. The district court receded from its

statement in Blacker v. State, 49 So. 3d 785, 789 (Fla. 4th DCA 2010), that

minimum mandatory penalties cannot be imposed even after a youthful offender

substantively violates supervision, certified direct conflict with Christian to the

extent it agreed with Blacker, and certified the question as one of great public

importance. Id. at 490.

                                     ANALYSIS

      This case concerns interpretation of the Youthful Offender Act. Questions

of statutory interpretation are reviewed de novo. See Borden v. East-European Ins.
                                         -5-
Co., 921 So. 2d 587, 591 (Fla. 2006). “When the language of the statute is clear

and unambiguous and conveys a clear and definite meaning, . . . the statute must be

given its plain and obvious meaning.” Holly v. Auld, 450 So. 2d 217, 219 (Fla.

1984) (quoting A.R. Douglass, Inc. v. McRainey, 137 So. 157, 159 (Fla. 1931)).

      The sentencing of a youthful offender upon revocation of probation or

community control is governed by sections 958.14 and 948.06, Florida Statutes

(2005). In section 958.14, part of the Act, the Legislature provides that a youthful

offender who violates probation or community control is to be sentenced under

section 948.06, a separate provision of general law applicable to adult CPC

sentences. The Act then distinguishes between substantive violations and technical

or nonsubstantive violations. As explained in Christian, Florida courts have

consistently treated conduct involving a new criminal offense, such as Eustache’s

illegal drug possession, as a substantive violation. Christian, 84 So. 3d at 439-41.

      Section 958.14 of the Act reads in full:

             A violation or alleged violation of probation or the terms of a
      community control program shall subject the youthful offender to the
      provisions of s. 948.06. However, no youthful offender shall be
      committed to the custody of the department for a substantive violation
      for a period longer than the maximum sentence for the offense for
      which he or she was found guilty, with credit for time served while
      incarcerated, or for a technical or nonsubstantive violation for a period
      longer than 6 years or for a period longer than the maximum sentence
      for the offense for which he or she was found guilty, whichever is
      less, with credit for time served while incarcerated.




                                        -6-
§ 958.14, Fla. Stat. (2005). Section 958.14 clearly and unambiguously requires

sentencing within the six-year cap for youthful offenders who commit technical

probationary or community control violations and clearly and unambiguously

permits sentencing above the six-year cap upon revocation of a youthful offender’s

probation or community control for a substantive violation. Section 958.14 also

clearly and unambiguously directs that a violation of probation or community

control “shall subject the youthful offender to the provisions of s. 948.06.” Id.

      Section 948.06(2)(b) provides,

      If probation or community control is revoked, the court shall adjudge
      the probationer or offender guilty of the offense charged and proven
      or admitted, unless he or she has previously been adjudged guilty, and
      impose any sentence which it might have originally imposed before
      placing the probationer on probation or the offender into community
      control.

§ 948.06(2)(b), Fla. Stat. (2005) (emphasis added). This section clearly provides

for the imposition of “any sentence” that was “originally” available to the

sentencing judge.

      Focusing on the plain language of section 948.06(2)(b), which applies to all

violations of probation proceedings—youthful offender and non-youthful offender

alike—the Fourth District held that after revoking a youthful offender’s probation

or community control for a substantive violation, the sentencing court could only

sentence according to one of the two options it had at the original sentencing

proceeding: it could either (1) impose a sentence under the six-year sentencing cap

                                        -7-
(with no minimum mandatory); or, alternatively, (2) impose an adult sanction (in

which case it also would be required to impose any minimum mandatory

provision(s) associated with the offense(s)). Eustache, 199 So. 3d at 487. We

agree that this holding properly reflects a plain reading of this unambiguous

statute, and that no additional analysis is warranted. See Holly, 450 So. 2d at 219.

      In addition, we note that the Fourth District’s holding (that a trial judge must

impose any associated adult minimum mandatory sentence(s) on a youthful

offender when exceeding the initial six-year statutory cap for substantive

probationary violations) is arguably inconsistent with dicta from State v. Arnette,

604 So. 2d 482, 484 (Fla. 1992), stating that “youthful offenders maintain youthful

offender status even when they violate a condition of [probation or] community

control.” Florida’s district courts of appeal have generally read this language from

Arnette to mean that even where a trial court imposes a prison sentence in excess

of the six-year statutory cap after a substantive probation violation, the defendant

retains his or her youthful offender “status” along with the other attendant benefits

of youthful offender sentencing. See, e.g., Christian, 84 So. 3d at 442; Blacker, 49
So. 3d at 788; Gadson v. State, 160 So. 3d 496, 496 (Fla. 2d DCA 2015); Jacques

v. State, 95 So. 3d 419, 420-21 (Fla. 3d DCA 2012); Hudson v. State, 989 So. 2d
725, 726 (Fla. 1st DCA 2008). It was the Arnette majority’s statement that a

defendant always retains his or her “youthful offender status” after violating

probation that led the panel in Christian to conclude that minimum mandatory
                                         -8-
terms did not apply to any post-violation sentence. Christian, 84 So. 3d at 443.

Even the Fourth District, in this case, held that Eustache would retain his youthful

offender “status” for most purposes. Eustache, 199 So. 3d at 487. However, we

reject this portion of the Fourth District’s analysis.

      The sole issue in Arnette was whether a trial court could impose a sentence

in excess of the six-year cap after a defendant violated his or her youthful offender

probation. 604 So. 2d at 483. Arnette held that that the trial court was limited to

the youthful offender six-year cap, even after a probation violation. Id. That

holding was superseded by the enactment of chapter 90-208, section 19, at 1161,

Laws of Florida, which amended the Act (adding the language quoted above which

provides discretion to impose a CPC sentence—up to the maximum period of

incarceration provided by general law for the offense(s)—upon finding a

substantive violation of youthful offender probation). Because Arnette has been

superseded by statute as to the sole issue decided in that case, we see no need to

recede from Arnette in order to clarify that when a youthful offender commits a

substantive violation of probation and the trial court elects to impose a sentence in

excess of the six-year cap, the sentence necessarily becomes an adult CPC sentence

such that the defendant does not retain his or her “youthful offender status.” We

disapprove of Christian to the extent that it holds otherwise.3


      3. We also disapprove similar language in the following cases: Yegge, 186
So. 3d at 556 (“[T]he trial court must continue a youthful offender’s status after a
                                          -9-
      As explained above, the trial judge imposed Eustache’s current sentence

after being incorrectly told by both the state and defense counsel that he had no

discretion to impose a sentence below the ten-year minimum mandatory term,

when the judge did have the discretion to reimpose a youthful offender sentence

with no minimum mandatory. Because defendants generally must be sentenced by

a court that is able to exercise its discretion and consider all of its options before

imposing a sentence, see Soanes v. State, 31 So. 3d 914, 914-15 (Fla. 4th DCA

2010); see also Munnerlyn v. State, 795 So. 2d 171, 171 (Fla. 4th DCA 2001), this

error warrants remand and resentencing.




substantive violation of probation or community control . . . .”); Larkins v. State,
159 So. 3d 386, 386 (Fla. 4th DCA 2015) (holding youthful offender status cannot
be revoked even for committing a substantive probation violation); Cooper v.
State, 235 So. 3d 1034, 1035-37 (Fla. 5th DCA 2018) (same); Peterson v. State,
176 So. 3d 1015, 1015 (Fla. 5th DCA 2015) (same); Gadson, 160 So. 3d at 496
(same); St. Cyr v. State, 106 So. 3d 487, 488-89 (Fla. 4th DCA 2013) (same); Josey
v. State, 128 So. 3d 247, 248 (Fla. 2d DCA 2013) (same); Lachenauer v. State, 117
So. 3d 880, 880-81 (Fla. 4th DCA 2013) (same); Mistretta v. State, 99 So. 3d 561,
561-62 (Fla. 2d DCA 2012) (same); Christian, 84 So. 3d at 442 (same); Tidwell v.
State, 74 So. 3d 503, 503 (Fla. 2d DCA 2011) (same); Blacker, 49 So. 3d at 788
(same); Johnson v. State, 41 So. 3d 1115, 1115 (Fla. 4th DCA 2010) (same);
Hudson, 989 So. 2d at 726 (same); Rogers v. State, 972 So. 2d 1017, 1019-20 (Fla.
4th DCA 2008) (same); see also Lewis v. State, 159 So. 3d 288, 288 (Fla. 2d DCA
2015) (holding youthful offender status could not be revoked upon violation of
probation for a substantive violation involving a new law offense); Smith v. State,
143 So. 3d 1023, 1024-25 (Fla. 4th DCA 2014) (same); Williams v. State, 110 So.
3d 39, 40 (Fla. 2d DCA 2013) (same); Jacques, 95 So. 3d at 420-21 (same);
Mosley v. State, 77 So. 3d 877, 877 (Fla. 2d DCA 2012) (same); Lee v. State, 67
So. 3d 1199, 1202 (Fla. 2d DCA 2011) (same); Gardner v. State, 656 So. 2d 933,
937-38 (Fla. 1st DCA 1995) (same).

                                         - 10 -
                                  CONCLUSION

      We answer the certified question in the affirmative, quash the decision

below, and disapprove Christian and the decisions cited in footnote 3 to the extent

that they are inconsistent with this opinion. We remand this case to the Fourth

District with instructions to remand to the trial court for resentencing.

      It is so ordered.

CANADY, C.J., and LEWIS, QUINCE, and POLSTON, JJ., concur.
PARIENTE, J., concurs in part and dissents in part with an opinion.
LABARGA, J., dissents.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

PARIENTE, J., concurring in part and dissenting in part.

      I concur in the majority’s determination that “Eustache is entitled to a new

sentencing proceeding” because the trial court was under the mistaken impression

that it could not reimpose a youthful offender sentence. Majority op. at 2. I

dissent, however, from the majority’s conclusion that, when a trial court elects to

impose an adult sentence for a youthful offender’s probation violation, it must also

impose the statutory mandatory minimum punishment. Majority op. at 2.

      Eustache was originally sentenced under the Youthful Offender Act to four

years’ imprisonment followed by two years’ probation. Majority op. at 2-3; see

§ 958.04, Fla. Stat. (2017). After being on probation for more than one year and

successfully completing all probation tasks and paying all probation costs,

                                         - 11 -
Eustache violated his probation. Majority op. at 3. Upon resentencing, the trial

court, under the mistaken impression that it could not reimpose a youthful offender

sentence, sentenced Eustache to fifteen years’ imprisonment with a ten-year

mandatory minimum. Id.

      Under the majority’s interpretation, when Eustache is again resentenced the

trial court will have only two options: it can sentence Eustache (1) as a youthful

offender to a sentence of less than six years’ imprisonment; or (2) to an adult

sentence that necessarily includes a ten-year mandatory minimum term. Majority

op. at 2, 4. Because an adult sentence imposed under the majority’s interpretation

of the statutes has to include a mandatory minimum term, the majority’s result

would also strip Eustache of his youthful offender status, causing him to lose all of

the benefits of that designation, including entitlement to early release. Of course,

this point becomes moot if the trial court elects to reimpose a youthful offender

sentence. Majority op. at 2, 9.

      However, a reading of the applicable statutes does not require the majority’s

result. In fact, concluding that the statute is ambiguous and construing it in favor

of Eustache leads to a significantly different result. See § 775.021(1), Fla. Stat.

(2017); see also Crews v. State, 183 So. 3d 329, 333 (Fla. 2015). Construing the

statute favorable to Eustache, as the rule of lenity requires, affords the trial court

the following options: it could sentence Eustache (1) as a youthful offender to a

sentence of less than six years’ imprisonment; (2) to a term of years, including a
                                         - 12 -
ten-year mandatory minimum sentence; or (3) to any adult term of years sentence it

determines is appropriate, without being required to impose a ten-year mandatory

minimum sentence, allowing Eustache to maintain his youthful offender

designation. This interpretation is also consistent with this Court’s well-reasoned

opinion in State v. Arnette, 604 So. 2d 482, 484 (Fla. 1992), holding that “youthful

offenders maintain youthful offender status even when they violate a condition of

[probation or] community control.” Majority op. at 8 (quoting Arnette, 604 So. 2d

at 484).

                                  I. Rule of Lenity

      First, I disagree with the majority’s conclusion that sections 958.14 and

948.06, Florida Statutes (2017), are unambiguous. Majority op. at 7-8. While

differing interpretations of the same statute from district courts of appeal might not

always prove that a statute is ambiguous, that conclusion is reinforced here by the

contradictory district court decisions. See majority op. at 5. Compare Christian v.

State, 84 So. 3d 437, 439-45 (Fla. 5th DCA 2012), and Blacker v. State, 49 So. 3d
785, 787 (Fla. 4th DCA 2010), with Yegge v. State, 186 So. 3d 553, 557-62 (Fla.

2d DCA 2015), and Goldwire v. State, 73 So. 3d 844, 846 (Fla. 4th DCA 2011).

      Although the majority’s interpretation of sections 958.14 and 948.06,

Florida Statutes (2017), is not unreasonable, as the district court decisions indicate,

there is another equally, if not more, reasonable interpretation. An alternate

interpretation hinges on the phrase in the Youthful Offender Act stating that
                                        - 13 -
penalties under the Act are imposed “[i]n lieu of other criminal penalties

authorized by law.” § 958.04(2), Fla. Stat. (2017). Arguably, minimum

mandatory sentence enhancements are included in the phrase “other criminal

penalties.” Mendez v. State, 835 So. 2d 348, 349 (Fla. 4th DCA 2003).

           As Judge Conner explained in Eustache, concurring in part and dissenting

in part:

              I agree with Judge Davis’s specially concurring opinion in
       Yegge that “the maximum sentence for the offense” under section
       958.14 is not necessarily synonymous with “a defendant’s maximum
       exposure in a criminal case.” Yegge v. State, 186 So. 3d 553, 560-61
       (Fla. 2d DCA 2015) (Davis, J., specially concurring). As Judge Davis
       observed, “[t]he maximum sentence for an offense is determined by
       the legislature via statute. But a defendant’s maximum exposure is
       determined by the statutory maximum sentence combined with other
       specific factors as related to the particular defendant or the specific
       circumstances of the commission of the offense.” Id. at 561
       (emphases added). Thus, the meaning of “maximum sentence” in the
       context of sections 958.14 and 948.06 appears to be ambiguous.

199 So. 3d at 491 (Conner, J., concurring in part and dissenting in part). Indeed,

this interpretation furthers the policy reasons expressed by the Legislature in

punishing youthful offenders differently than adults. See § 958.021, Fla. Stat.

(2017).

       By contrast, the majority’s preferred interpretation of the statute leads to a

draconian result not specifically required anywhere in the statute. Where a statute

is “susceptible of differing constructions” so that there are two different,

reasonable interpretations of the statute, the rule of lenity, as expressed in section

                                         - 14 -
775.021(1), applies. Crews, 183 So. 3d at 333 (quoting § 775.021(1), Fla. Stat.

(2014)). It is a “requirement,” not an option, to apply the rule of lenity. Id.

      The rule of lenity provides that ambiguities in criminal statutes must be

resolved in favor of the defendant. See State v. Weeks, 202 So. 3d 1, 8 (Fla. 2016).

Regarding the rule of lenity, Judge Conner explained:

              The rule of lenity requires that “any ambiguity or situations in
      which statutory language is susceptible to differing constructions must
      be resolved in favor of the person charged with an offense.” State v.
      Byars, 823 So. 2d 740, 742 (Fla. 2002); see also Kasischke v. State,
      991 So. 2d 803, 814 (Fla. 2008). The Legislature has not clearly
      required the imposition of a minimum mandatory sentence for a
      youthful offender who substantively violates probation or community
      control. If the Legislature had intended the outcome espoused by the
      majority, it could have easily added language to section 958.14 stating
      that if a sentence above the cap provisions of section 958.04(2) is
      imposed, all sentencing enhancements and minimum mandatory
      provisions apply.

Eustache, 199 So. 3d at 491 (Conner, J., concurring in part and dissenting in part).

The rule of lenity compels the opposite result than that reached by the majority—

that trial courts have the discretion to impose a sentence above the youthful

offender sentencing cap that does not also have a mandatory minimum

requirement.

                                      II. Arnette

      Further, because I would construe the statute in favor of youthful offenders,

I would not find conflict with this Court’s interpretation of the Youthful Offender

Act in Arnette. In Arnette, this Court properly interpreted section 958.14 as

                                        - 15 -
requiring the court to sentence the probation violator to a sentence that it could

have originally imposed under the Act. Arnette, 604 So. 2d at 484. Contrary to the

majority’s assertions, the 1990 amendment to the Act that allowed sentencing

above the six-year cap does not supersede the overriding principle of Arnette—that

youthful offender status and all of its benefits should be maintained even after a

substantive probation violation. Id.; see majority op. at 9.

      The benefits conferred to youthful offenders by the statute are substantial.

Among them are the opportunity to receive, upon successful participation in the

youthful offender program, “a recommendation to the court, by the department, for

a modification or early termination of probation, community control, or the

sentence at any time prior to the scheduled expiration of such term.”

§ 958.04(2)(d), Fla. Stat. (2017); Fla. Admin. Code R. 33-601.226(6).

Additionally, youthful offenders enjoy participation in many different programs,

including, “career and job training,” “life and socialization skills training,” and “a

comprehensive transition and postrelease plan.” § 958.12(1)-(2), Fla. Stat. (2017).

Finally, youthful offenders can also “work at paid employment, participate in an

education or a training program, or voluntarily serve in a public or nonprofit

agency or a public service program in the community,” while incarcerated. Id.

§ 958.09(1)(b).

      The district courts of appeal also agree that Arnette was not superseded by

statute, as evidenced by the majority’s disapproval of the language in twenty-one
                                         - 16 -
district court cases. See majority op. at 9-10, note 3. Indeed, as then-Judge

Lawson reasoned in Christian:

             In Goldwire v. State, 73 So. 3d 844 (Fla. 4th DCA 2011),
      another Fourth District panel appears to have mislabeled a youthful
      offender sentence above the six-year cap (as now authorized by the
      Youthful Offender Act itself following a substantive violation of
      probation) as a “non-youthful offender sentence.” Id. at 846. This
      mislabeling caused the panel to conclude (erroneously, in our view)
      that the trial court had the discretion to avoid other sentencing features
      applicable to a youthful offender sentence, and impose a firearm
      minimum mandatory following a substantive violation of probation.
      Id. We do not believe that Arnette permits this result. See Arnette,
604 So. 2d at 484 (“youthful offenders maintain youthful offender
      status even when they violate a condition of community control”).
      Although the legislature amended the version of Youthful Offender
      Act at issue in Arnette to authorize a youthful offender sentence above
      the six-year cap following a substantive violation of probation, the
      statute has not been amended to authorize imposition of a non-
      youthful offender sentence following a substantive violation. Nor has
      the statute been amended to authorize variation from any other feature
      of a youthful offender sentence following a substantive violation of
      probation.

Christian, 84 So. 3d at 444 n.7.

      However, the majority’s limiting interpretation of the statute necessarily

requires it to abandon the core principle of Arnette and disapprove of the district

court cases that have relied on Arnette. The majority acknowledges the

inconsistency of its decision with our jurisprudence, stating, “we note that [this

opinion] is arguably inconsistent with dicta from State v. Arnette, 604 So. 2d 482,

484 (Fla. 1992),” and the “district courts of appeal have generally read this

language from Arnette to mean that even where a trial court imposes a prison

                                        - 17 -
sentence in excess of the six-year statutory cap after a substantive probation

violation, the defendant retains his or her youthful offender ‘status’ along with the

other attendant benefits of youthful offender sentencing.” Majority op. at 8.

      Rather than receding from long-standing precedent for the sole purpose of

denying youthful offenders additional legal protections deemed appropriate by the

Legislature, this Court should read the statute to preserve the benefits granted to

youthful offenders by the Legislature. As the Legislature stated:

             The purpose of this chapter is to improve the chances of
      correction and successful return to the community of youthful
      offenders sentenced to imprisonment by providing them with
      enhanced vocational, educational, counseling, or public service
      opportunities and by preventing their association with older and more
      experienced criminals during the terms of their confinement. It is the
      further purpose of this chapter to encourage citizen volunteers from
      the community to contribute time, skills, and maturity toward helping
      youthful offenders successfully reintegrate into the community and to
      require youthful offenders to participate in substance abuse and other
      types of counseling and programs at each youthful offender
      institution.

§ 958.021, Fla. Stat. (2017). There is no reasonable basis for this Court to discard

the intent of the Legislature and abandon our holding in Arnette.

                                  CONCLUSION

      Because the statute is subject to multiple reasonable interpretations, I would

apply the rule of lenity in favor of the youthful offenders in this state. I would

further decline the invitation to recede from the principles espoused in Arnette.




                                        - 18 -
Accordingly, although I concur in part as to the majority’s holding that Eustache is

entitled to resentencing, I dissent as to the majority’s interpretation of the statute.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      Fourth District - Case No. 4D15-2596

      (Palm Beach County)

Peter D. Webster, David L. Luck, and Jorge A. Perez-Santiago of Carlton Fields
Jorden Burt, P.A., Miami, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, Celia A. Terenzio,
Bureau Chief, and Rachael Kaiman, Assistant Attorney General, West Palm
Beach, Florida,

      for Respondent




                                         - 19 -